id office uilc cca-121207-11 ------------------------- number release date from -------------------- sent wednesday date pm to ------------------ cc subject re advice on correction of prohibited_transaction -------- sorry for the delay in getting back to you to determine correction in this case we first have to determine what the prohibited_transactions pts were whether there was a pt when the plan purchased the interest in the two limited_partnerships or was it when the limited_partnership paid the taxpayer the dollar_figure----------in compensation attached are two department of labor dol advisory opinions dol advisory opinion 2006-01a date and dol advisory opinion 2000-10a date that would indicate that there maybe was a pt at the time the plan purchased its interest in the limited_partnerships if the limited_partnerships were disqualified persons at the time of the sale see sec_4975 and or a pt at the time the limited_partnerships paid compensation to the taxpayer sec_4975 and treas reg reg sec_53_4941_e_-1 temp sec_141_4975-13 provides that the term correction and correct mean with respect to a prohibited_transaction undoing the transaction to the extent possible but in any case placing the plan in a financial position not worse than that in which it would be if the disqualified_person were acting with the highest fiduciary standards i have also attached zabolotny v commissioner f 3rd 8th cir that addressed what is correction however see the attached aod on zabolotny that expresses the service's position on correction and that the service will not follow the decision of the eighth circuit except in that circuit it is the service's view that a prohibited_transaction involving a disqualified person's transfer of property to a qualified_plan cannot self-correct sec_53 e - l c temp_reg sec_141_4975-13 as long as rescission is possible eg there has been no transfer to a bona_fide purchaser for value some affirmative act to undo the prohibited_transaction is required 88_tc_1474 97_tc_385 give me a call at ---------------------so that i can walk you through what i think are the possible pts in this case and discuss correction ----------
